 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDMotor City Electric Company and Robert D. McDan-iel.Cases 7-CA-8836 and 7-CA-9650June 25, 1973DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERS FANNINGAND PENELLOOn February 26, 1973, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Motor City Electric Company, Detroit,Michigan, its officers, agents sucessors, and assignsshall take the action set forth in the said recommend-ed Order.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: The chargein Case 7-CA-8836 filed by Robert D. McDaniel on July16, 1971, was served by registered mail on the Motor CityElectric Company, the Respondent herein, on about July21, 1971. A complaint and notice of hearing was issued onSeptember 30, 1971. In the complaint it was charged thatthere was a mutual understanding and arrangement be-tween the Respondent and Local Union No. 58, Interna-tionalBrotherhood of ElectricalWorkers,AFL-CIO,herein referred to as the Union or Local 58, whereby all theovertime at the Ford Motor Company Flat Rockjobsite wasassigned by stewards of the Union solely rather than by andwith the concurrence of representatives of Respondent. Itwas further alleged that the Union discriminatorilyassignedovertime work for employees of the Respondent at the FordMotor Company Flat Rock jobsite to its own memberswhereas members of other electrical unions commonlycalled travelers, such as Robert D. McDaniel, were refusedovertime work and that the Respondent was aware andacquiesced in such discrimination. The complaint furtheralleged that the Respondent threatened McDaniel with theloss of his job if he continued to complain or if he filed agrievancewith respect to the Union's assignment of over-time. Finally the complaint charged in respect to the Re-spondent that it discharged McDaniel because of his statusas a traveler and because of his having filed and processedthe above-mentioned grievance. By these acts it wascharged that the Respondent violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended, hereinreferred to as the Act. In the same complaint in Case 7-CB-2448 the Union was charged with violating Section8(b)(1)(A) and (2) of the Act.The Respondent filed timely answer denying that it hadengaged or was engaging in any of the unfair labor practicesalleged.The complaint came on for hearing and on December 7,1971, an informal settlement agreement was approved andthe hearing was postponed without date.On June 28, 1972, the charge in Case 7-CA-9650 wasfiled by Robert D. McDaniel and served by registered mailon the Respondent June 29, 1972. A complaint and noticeof hearing was issued on August 18, 1972. In the complaintamong other things it was charged that on about June 27,1972, the Respondent refused to hire McDaniel, who hadbeen referred to the Respondent's Ford Motor CompanyRiver Rouge jobsite by the Union, allegedly because theRespondent had an unwritten rule against rehiring formeremployees it had discharged and that by such conduct theRespondent violated Section 8(a)(1) and (3) of the Act. Onthe same date the Regional Director for Region 7 moved toopen Case 7-CA-8836 and consolidate it with pending Case7-CA-9650. The cases were ordered consolidated. Rulingon the Regional Director's motion that the settlement agree-ment be set aside was deferred until such time as evidenceshould be taken.The Respondent filed timely answer denying that it hadengaged orwas engagingin any of the unfair labor practicesalleged.The consolidated cases came on for trial on October 12and 13 and November 21, 1972, at Detroit, Michigan. Eachparty was afforded a full opportunity to be heard, to call,examine,and cross-examine witnesses, to argue orally onthe record, to submit proposed findings of fact and conclu-sions,and to file briefs. All briefs have been carefully con-sidered.After the introduction of the General Counsel'sevidence, the motion to vacate the settlement agreementwas granted in Case 7-CA-8836.FINDINGS OF FACT,ICONCLUSIONS, AND REASONS THEREFORITHE BUSINESS OF THE RESPONDENTThe Motor City Electric Companyis and has been at alltimes material herein a corporation duly organized underand existingby virtueof the laws of the State of Michigan.At all times material herein Respondent has maintained its1The facts found herein are based on the record as a whole and theobservations of the witnesses204 NLRB No. 77 MOTORCITY ELECTRIC COMPANYprincipal office and place of business at 840 West Milwau-kee Avenue in the city of Detroit and State of Michigan andmaintains another place of business in the State of Florida.Respondent is and has been at all times material hereinengaged in the business of industrial electrical construction.During the fiscal year ending September 30, 1971, whichperiod is representative of its operation during all timesmaterial herein, Respondent in the course and conduct ofits business operations realized a gross revenue in excess of$500,000 and purchased and caused to be transported anddeliveredat itsMichigan places of business, electrical wirecomponents and other goods and materials valued in excessof $100,000 of which goods andmaterialsvalued in excessof $50,000 were transported and delivered to its places ofbusiness in Michigan directly from points located outsidethe State of Michigan.During the fiscal year ending September 30, 1971, whichperiod is representative of its operation during all timesmaterial herein, Respondent in the course and conduct ofits business operations performed services valued in excessof $100,000 of which services valued in excess of $50,000were performed in and for various enterprises located inStates other than the State of Michigan.Respondent is now and has been at all times materialherein an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDLocal Union No. 58,International Brotherhood of Elec-tricalWorkers,AFL-CIO,herein called the Union, is andhas been at all times material herein a labor organizationwithin the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICES 2A. Discrimination in the Assignmentof OvertimeRobert D. McDaniel was a member in good standing ofInternational Brotherhood of ElectricalWorkers, Local1547, Anchorage, Alaska. In November 1970, he was re-ferred through Local 58's hiring hall to the RespondentMotor City Electric Company for employment at the FordCasting plantsite in Flat Rock, Michigan. He was hired andworked there in a traveler's status until June 25, 1971, atwhich time he was discharged for "leaving for lunch earlyand coming back from lunch late."On April 16, 1971, McDaniel filed a grievance againstUnion Steward Paul Monberg "concerning the practices ofovertime distribution at Ford Casting Plant." McDanielclaimed discrimination and demanded overtime backpaynoting that "a junior fellow employee, Robert Rolland, was2 The credibility resolutions herein have been derived from review of theentire testimonial record and exhibits, with due regard for the natural logicof probability, the demeanor of the witnesses,and the teachings ofN L R BvWalton Manufacturing Company & Loganville Pants Co,369 U.S 404, 408(1962). As to those witnesses testifying in contradiction to the findings herein,their testimony has been discredited,either as having been in conflict withthe testimony of credible witnesses or because it is in and of itself incredulousand unworthy of belief.461permitted 8 hours overtime pay." It is this discriminationsin the assignment of overtime which the General Counselpoints to as a violation of Section 8(a)(3) of the Act, main-taining, in this respect, that, with the acquiescence of theRespondent, McDaniel received disparate treatment fromLocal 58 because of his status as a traveler.Union Steward Paul Monbert whom McDaniel chargedwith discrimination was "in charge" of the assignment ofovertime.3 However, Assistant Steward Michael Canfield"primarily took care of the overtime." Canfield assigned theovertime to employees when he was informed by Job Super-intendent Roy Smalstig on which jobs overtime was needed.This information usually came to Canfield late in the day.For this reason and because of the immense area in whichthe employees worked (2,500,000 square feet) Canfield'stask of reaching the employees was not always an easy one.In this respect Canfield explained, "I tried to go in rotation,but if I-if there was just a little time allotted to me to getthe fellows, most of the time, I'd say ninety percent of thetime, I'd just grab who ever I could for overtime." Around50 percent of the overtime work was on panels. Since theemployees working on panels were familiar with the job andthe thousands of wires composing the panel and needed noinstruction, according to the Respondent they were general-ly offered overtime work on the panel on which they wereworking.4 Nevertheless, Canfield maintained a list which heutilized for the assignment of overtime but had not seen it.5On the list was recorded the hours of overtime credited toeach employee. Thus from the list it could have been de-termined, based on rotation of overtime, which employeeswere entitled to an overtime assignment.'Prior to April 1971 McDaniel had received no overtimeassignments. In the forepart of April McDaniel asked Stew-ard Paul Monberg when it would be his turn to work over-time.Monberg, "pointing to a list of people unemployed onthe books at the union hall," replied that McDaniel "waslucky to be working let alone working any overtime." I Onanother occasion when Canfield was passing out overtimeon a jobsite, McDaniel inquired about overtime. Canfield'sanswer was, "We'll get to you." Although some overtimewas assigned for the job on which McDaniel worked hisonly opportunity for overtime occurred when Charlton had3General Foreman James D Charlton testifiedQ Well, didn't Monberg give out overtime?A Yes, he did. He was in charge of it4 Canfieldtestified"[Job Superintendent Roy Smalstig]would tell mewhere he wanted them [lobs] and he would tellme ifthere was already peopleworking on them, like a panel, and in such cases I would grab them "5 Smalstig testified, "To my knowledge, [Canfield] had a list of people thathad overtime and those that were up for it he went out and got."6 On Canfield's overtime list travelers and Local 58 members were carriedin separate groups. Canfield claimed that the separation of travelers fromLocal 58 members was "just a form of bookkeeping that stewards have," asan easy reference to ascertain whether the travelers have paid their permitfees.7 It is highly likely that Monberg was alluding to McDaniel's status as atraveler and his statement seems indicative of an attitude toward travelersexpressed by Foreman Joseph M Piccola to McDaniel, i e , "travelersshouldn't have the same rights as local men and they shouldn't be workingwhen local men weren't working" That McDaniel's protest over overtimewas considered an unusual one is evident from the testimony of Field Super-intendent Victor J Rizzo, "I have personally been a foreman with manytravelers in my crew through the years We have never had this situation withfellows on the job. If they got some overtime, they were happy If they didnot, then nobody said anything" 462DECISIONS OF NATIONAL LABOR RELATIONS BOARD"struck his head in the door of the bus 8 and asked if any-body was interested in working one hour overtime." Therewere no takers.On April 15, 1971, McDaniel informed General ForemanCharlton that he was not receiving any overtimeassign-ments on the job and that he wantedsome.Charlton saidthat he would talk to Monberg. Later Charlton reported toMcDaniel that he had talked to Monberg who "didn't sayanything." Charlton told McDaniel not to press a grievanceabout the overtime "because [he] was a good worker and hedidn't want to see [him] lose [his] job by a forced layoff."He added that he knew that McDaniel "had house pay-ments and car payments to make and [he] couldn't be mak-ing them without a job," and that "it wouldn't do [him] anygood to complain about the overtime situation in the firstplace."Charlton admitted a conversation with McDaniel inwhich McDaniel had asked, "What did you find out aboutmy overtime?" Charlton replied, "Nothing, Bob. You'llhave to talk to the steward." On another occasion CharltonsaidMcDaniel told him about his overtime grievance andCharlton said, "Gee, Bob, I hate to lose you." 9In respect to the assignment of overtime the Respondent'srecords reveal that during the period from October 28, 1970,through June 29, 1971, the three journeymentravelers 10who worked substantially throughout the period received Ihour overtime among them and 54 Local 58 members (jour-neymen) received an average of 12.75 hours overtime each.Five Local 58 members worked no overtime. The foregoingemployees were all hired prior to January 1, 1971. As tothose employees who were hired between November 25,1970 (McDaniel was hired November 30, 1970), and De-cember 2, 1970, for the period of their employment endingJune 29, 1971, the three journeymen travelers received Ihour overtime among them and the 12 Local 58 members(journeymen) received an average of 15.083 hours each. AllLocal 58 members received some overtime. Between April28, 1971, and July 20, 1971, travelers Korhonen (hired May3, 1971), LeBlanc (hired December 2, 1970), McKinley(hired April 29, 1971), Mullins (hired May 3, 1971), Neil(hired April 29, 1971), Nummer (hired April 29, 1971), andWanttaja (hired November 30, 1970) received no overtime.Thus the Respondent's records reveal that from October 28,1970, through June 29, 1971, travelers worked 1 hour over-time whereas, for example, journeymanBjorn,hired thesame day as travelers McDaniel and Wanttaja received 19-1/2 hours. Canfield explained the apparent disparate treat-ment of travelers; "[M]y explanation on that, sir, would bethat in relation-that the ratio of the travellers to the menon the job was that there were very vew travellers so it wouldbe very easy to miss them. I think at the time that Mr.McDaniel complained there must have been, I don't know,close to a hundred men and three travellers. Now it's veryeasy to miss three out of a hundred people in that plantbelieve me, sir." Nevertheless, there was no credible proofthat there had been no overtime available for McDaniel or6The employees were on the bus in preparation for leaving work9 Charlton testified, "I was just saying it because I liked the way he wasworking and I hated to lose him as a worker "10McDaniel was included among the threethat an assignment could not have been made had Canfieldwilled.In due course McDaniel's grievance came before theJointManagement Committee which was composed ofthreemembers of Local 58, Tom Garrison, Bill Zimmer-man, and Richard Brazil, ll and three employer representa-tivesof the SoutheasternMichigan Chapter NationalElectricalContractors Association of Detroit,Michigan,Donald McFadden of Triangle Electric Company, NorbertHolstein of Holstein Brothers Electric Company, and Rob-ert Talbert, assistant manager of the Association. The JointLabor Management Committee rendered a decision in writ-ing which in part read, " .. . there did not appear to besubstantial reason for overtime discrimination charges, onthe project cited in your grievance against Paul Monbergand therefore, that the grievance be denied."At the hearing in the presence of Roy Smalstig and Super-intendent Victor J. Rizzo, Chairman McFadden "suggestedthat maybe [McDaniel] was entitled to fifteen and a halfhours overtime because a person with lesser seniority hadreceived that many." Brazil and Zimmerman referred to the"insofar as practical" provision of the contract.12 McDanielresponded that he "thought it would be practical for him tobe offered overtime when the steward had a hard time find-ing other employees to work this overtime." Monberg re-sponded by telling Chairman McFadden that he wanted tofile charges against McDaniel for "intimidating" him. Mon-berg further said that "he wasn't going to have [McDaniel]working on the same job with him."The credited facts in this case support a finding that theRespondent delegated the assignment of overtime to Local58 and it is so found. This finding is clinched by Charlton'sadmitted direction to McDaniel when he inquired aboutovertime, "You'll have to talk to the steward." There couldnot have been a clearer delegation.While the delegation of power over the assignment ofovertime to Local 58 may not be discriminatory,13 to theextent, however, that an employer participates in a union'sarbitrary or discriminatory action against an employee, theemployer violates Section 8(a)(1) and (3) of the Act.Miran-da Fuel Company, Inc., supra.Thus, if the Union discrimi-nated against McDaniel because of his traveler's status, theRespondent having delegated to the Union power over theassignment of overtime is guilty of a violation of Section8(a)(3) and (1) of the Act. These factors establish that therewas discrimination. The Respondent's records reveal thatthe travelers were assigned almost no overtime. In this re-spect the record reveals that, of the employees hired in theapproximately 2-week period during which McDaniel washired, all Local 58 members, 12 in number, received someliRichardBrazil wasthe brother of Foreman Brazil employed by theRespondentArt VII, sec 3 of the contract, providesOVERTIME ROTATIONWhen overtime is necessary on ajob it shall be equal-ly divided among the workmen regularly employed on such a job, inso-far as practicalMen not working on the job during the regular workinghours shallnot be placed on overtime work while any of theregular crewon said jobs are available for such work.13CfMiranda Fuel Company, Inc,140 NLRB 181, 183, whereinit is stated,We accordingly do not find in the present case that the mere delegation tothe Union of authority to determine senioritystatus is itself sufficient predi-cate for afinding of discrimination " MOTORCITY ELECTRIC COMPANYovertime. The three travelers received 1 hour; McDanielreceived none. Common sense and the Laws of mathemati-cal probability indicate that the pretermission of the travel-ers was highly unlikely. Cf.Ventre Packing Co., Inc.,163NLRB 540. Moreover, the records reveal that overtime wasfairly well equalized among the 12 Local 58 members. Ex-cept for one who worked 25 hours overtime and one whoworked 2-1/2 hours overtime, the difference of overtimehours assigned amounted to around 8 hours.14 One memberreceived I I hours; two, 12 hours; two 15-1/2 hours; two, 16hours; two, 18 hours; and one, 19-1/2 hours. Here againthese assignmentsdo not appear to have been the productof chance. Union Steward Canfield's claim that because ofthe ratio of travelers to Local 58 members "it would be veryeasytomissthem" and the Respondent's claim that thedisparity between the assignment of overtime to travelersand Local 58 members was due to the continuation of over-time work on panels, and the authorization of overtime latein the day do not have a convincing ring. As for Canfieldnot only was he reminded by McDaniel that he was beingassignedno overtime but, with a separate list of travelersand Local 58 members to which he constantly referred, itseemshighly unlikely that he would have missed the travel-ers.As for the Respondent's claim not only does the cred-ited evidence reveal that overtime was fairly well distributedamong Local 58 members under the circumstances and thatrotation was practiced but there is no credible proof thatnoneof the travelers worked on panels or there would havebeen no overtime work available for them. Indeed there hadbeen overtime on thejob on which McDaniel worked yet hereceived none. It also must be considered that neither theUnion nor some of the Respondent's supervisors lookedwith favor upon travelers working when Local 58 memberswere unemployed. Monberg's answer to McDaniel when heinquired about overtime clearly implied that McDaniel asa traveler ought to consider himself lucky that he was work-ing. Foreman Piccola was frank in telling McDaniel, " .. .travellers shouldn't have the same rights as local men andthey shouldn't be working when local men weren't work-ing." Field Superintendent Rizzo articulated this same atti-tude when he said, "If they [travelers] got some overtime,they were happy. If they did not, then nobody said any-thing."McDaniel was an unhappy traveler. He said some-thing; the response was a threat of discharge if he pressedhis grievance. Since the credible record reveals nothingwhich would have generated such threat except McDaniel'sstatus as a traveler, it is concluded that McDaniel was dis-criminatedagainst inthe assignment of overtime because ofhis traveler's status.Accordingly, it is found that the Re-spondent as a participant in such discrimination violatedSection 8(a)(3) and (I) of the Act.Miranda Fuel Company,Inc., supra,188, "The right to hire and fire and to controltenure of of employment is an employer's alone;and wherean employer does delegate or surrender hiring and firingand related authority to a labor organization, the employeris responsible, so far as this Act is concerned, for the unlaw-fulmannerin which the Union exercises the delegation."463See alsoLocal Union No. 444,InternationalAssociation ofBridge, Structural and Ornamental Iron Workers, A FL-CIO(Gust K. Newberg Construction Company).174 NLRB 1108;Buck Kreihs Company, Inc.,185 NLRB 620;Newport NewsPrinting Pressmen's and Assistants' Union, Local No. 288(The Daily Press, Inc.)188 NLRB 475;International Associa-tionof Heat and Frost Insulators and Asbestos Workers, LQcalNo. 53 (McCarty and Armstrong),185 NLRB 642; andAirConditioning, Refrigeration and Steamfitters Local Union No.725,United Association of Journeymen & Apprentices of thePlumbing & Pipefitting Industry of U.S. & Canada, AFL-CIO,194 NLRB 1089.Foreman Charlton's implied threat to McDaniel that if hepressed his overtime grievance he might be discharged wasa violation of Section 8(a)(1) of the Act.Local Union No.444, IronWorkers, supraNevertheless, the Respondent contends, relying onSpiel-berg Manufacturing Company,112 NLRB 108&, that it oughtto be relieved of any liability in any event because the JointLabor Management Committee denied McDaniel's discri-minationcharges. The determination of McDaniel's griev-ance required the interpretation and application of articleVII, section 3 (overtime rotation), of the contract betweenSoutheastern Michigan Chapter, National Electrical Con-tractorsAssociation of Detroit,Michigan, and Local 58.Each member of the committee either because he was aunion member or connected with the association had aninterestin the interpretation and application of the sectioninvolved. Three members represented the employer andthree members represented the Union.15 Since McDaniel, anonmemberof Local 58, charged a Local 58 steward, boththe Employer and the Union were directly affected by theresolution of the grievance. Thus there was no impartialparticipant on the committee. The "fair and regular" hear-ing envisioned inSpielberg Manufacturing Co., supra,is notsatisfied except when the tribunal to which the employee'sgrievance is submitted is free from bias or interest. See alsoCorral v. Associated Musicians of Greater New York, Local802,283 F.Supp. 176 (D.C.N.Y., 1968);John E. Parks v.InternationalBrotherhood of Electrical Workers,203 F.Supp.288, 307 (D.C.M.D., 1962). Moreover, Committeeman Bra-zilwas the brother of Foreman Brazil who was employed bythe Respondent.Indeed,becauseMcDaniel's grievance was leveledagainst a unionsteward he was pitted against both theUnion and the Respondent whose interests were allied andantagonistic to the interests of McDaniel and whose repre-sentativescomposed the tribunal to which was submittedthe resolution of the issues raised by McDaniel's grievance.Among theseissueswas whether Local 58 had discriminat-ed against a traveler, a nonmember of Local 58. Indeed afinding that McDaniel had been discriminated against byMonberg because he was a traveler would have carried withit a finding that the Respondent had violated the Act sinceit had delegated the power to assign overtime to the Union.It is further significant that McDaniel, a non-Local 58 mem-ber, neither had a member representing him on the commit-15Art II, sec 2, provides in part "There shall be a Joint Labor-Manage-14Canfield testified that a difference of 8 hours was allowed in rotatingmeatCommitteewith a minimumof three (3) and a maximum of five (5)overtime amongemployees. As to these employees, exceptfor the travelers,representing the Union and a minimum of three (3) and a maximum of fivethe recordsreveal thatCanfield deviated little from the rule(5) representing the Employer" 464DECISIONSOF NATIONALLABOR RELATIONS BOARDtee nor was he represented by a Local 58 representativebefore the committee.He stood alone.These circumstancesare not unlike in kind to those circumstances in the case ofKansas Meat Packers,198 NLRB No. 2, wherein the Boardrefused to refer a grievance to arbitration because of the"apparent antagonism between the interests of the discrimi-nat es,on the one hand and both parties to the collective-bargaining contract.. .on the other."Accordingly, it isfound that the decision of the Joint Labor ManagementCommittee is not binding in these proceedings.See alsoFleet Distributing Service,Inc.,200 NLRB No. 35.The award was clearly repugnant to the National LaborRelations Act. The deciding tribunal was clearly antagonis-tic and hostile to McDaniel's interests.B. The Discharge of McDaniel on June 25, 1971A witness for the General Counsel,Donald W. Wilson,testified credibly that on June 24,1971, he told ForemanScofield about 11:45 a.m.that he was going to lunch. Sco-field replied that"lunch was from twelve to twelve thirty"and that Wilson"could go at five to twelve."Scofield leftat 11:45 a.m. When Wilson returned from lunch Scofieldescorted him to Union Steward Monberg and Superinten-dent Roy Smalstig.Monberg quoted the working rules "thatlunch is from twelve to twelvethirty."Wilson was told thathe would be dismissed if he committed another like offense.As Scofield and Wilson returned to the job,Wilson angrilysaid,"I'd do it again tomorrow,too." Scofield responded,"I'll fire you too."On June 25,1971, anticipating Wilson's early departurefor lunch Superintendent Smalstig placed himself at theguard'sgate at 11:30 a.m.At 11:45 16McDaniel camethrough the gate. Employee Herbie Maffen came throughthe gate at 11:55 a.m.and employee Joe Kotula,a "coupleof minutes later." McDaniel returned through the gate at12:30 p.m. and Kotula at 12:37 p.m.Maffen did not return;he had been excused.It took between 2 to 5 minutes to gofrom McDaniel'swork station to the gate.McDaniel andKotula were both discharged.Kotula was a member ofLocal 58.Neither employee filed a grievance under thecontract.McDaniel filed the charge in Case 7-CA-8836which was settled as above noted.The company rules re-quired that an employee remain on his job until 11:45 a.m.and return to his job by 12:30 p.m.The Supreme Court teaches that" ...the `real motive'of the employer in an alleged§8(a)(3) violation is decisive."N. L. R. B. v. Brown et.a!.d/b/a Brown Food Stores,380 U.S.278, 287(1965). "It is the `true purpose'or `real motive' inhiring or firing that constitutes the test."Local 357, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America[Los Angeles-Seattle Motor Express]v.N.L.R.B.,365 U.S. 667,675 (1961).Both Local 58 mem-ber Kotula and traveler McDaniel were caught in the trapset for employee Wilson. Since they were treated the same,a discriminatory purpose is negated."Discrimination con-sists[of] treating like cases differently."FrostyMorn Meats,Inc. v.N. L. R. B.,296 F.2d 617,621 (C.A.5, 196 1), While no16Later in his testimony Smalstfg fixed the time as "between eleven forty-five and elevenforty-six -doubt the Union was glad to be shed of McDaniel and theRespondent did not look askance at removing an irritantfrom its payrolls,it is clear that the"true purpose" of Mc-Daniel's discharge was as given by the Respondent.Accord-ingly,itisrecommended that the allegations in thecomplaint in respect to McDaniel's alleged wrongful dis-charge on June 25,1971, be dismissed.C. The Refusal To ReemployMcDaniel on June27, 1972As noted above neither Kotula nor McDaniel filed griev-ances in connection with their discharges on June 25, 1971,although, in view of the piddling 17 nature of the infractions,the fact that the infractions were first offenses, and thecircumstances of the discharges themselves,reinstatementseems probable.Indeed,employeeWilson was not dis-charged for the first offense although he left early for lunchin direct violation of his foreman's orders.Moreover, em-ployee Herb Maffen,who was discharged for "having a cupof hot coffee,"a rather piddling offense, after an appeal tothe Union's executive board was returned to work.McDaniel chose to file an unfair labor practice chargewhich was a subject of the complaintin Case 7-CA-8836.His choice to go to the Board rather than the committee wasunderstandable in view of his prior discriminatory treat-ment by theUnionand the Respondent.In May 1972 Kotula was rehiredby theRespondent onthe Ford River Rouge job.On June27, 1972,McDaniel wasreferredby the Unionto the Respondent for employmenton the Ford River Rouge job. He was not hired.Edward St.Onge, a member ofLocal 58,was also referredby the Unionto the Respondent on the same day; he was hired.McDanieland St.Onge arrived at the jobsite at approximately thesame time.General Foreman Roy Smalstig referred Mc-Daniel and St. Onge to the steward who was located in atrailer on the jobsite.St.Onge and McDaniel contacted thesteward in the trailer.The stewardreceived St. Onge's refer-ral slip and dues receipt but refused McDaniel's tender ofthe same"saying that he would be right back."About 5 or10 minutes later somebody came to the trailer and requestedthat St.Onge come outside. Shortlythereafter Smalstig andthe steward entered the trailer and Smalstig announced thatMcDaniel"wasn'tbeing accepted."Upon McDaniel's in-quiry as towhy he was not to be accepted Smalstig re-sponded, "No comment."Smalstig left.McDaniel thenasked the steward the same question. The steward re-sponded that"Smalstig didnot say why." On August 11,1972, the Unionagain referred McDaniel for employmentwith the Respondent.He was again refused employment.According to Rizzo he made the decision not to rehireMcDaniel. On the occasion of McDaniel's referral on June27, 1972,Rizzo informed Roy Smalstig that McDaniel "hadbeen fired and we do not rehire the men we fired in thepast." Rizzo testifiedthatthis was the only reason he offeredSmalstig for McDaniel's rejection although he had in mindMcDaniel's poor work record.18Accordingto RoySmalstigthe Respondent put into effect an unwritten rule in the firstpart of 1970 which required the rejection for employment of17McDaniel's lost time involved less than 10 minutes18The working agreement provided that"The Employershall have theright to reject any applicant for employment" MOTOR CITY ELECTRIC COMPANY465any employee who had been previously discharged by theRespondent.However,according to Rizzo,the "rule hadbeen put into effect in the early part of 1971, approximatelyMarch or April."Other than Rizzo,Rizzo testified that onlyJob Superintendents Roy Smalstig and Jack Novak hadbeen informed of the rule.The Respondent cited several alleged examples of em-ployees who had been refused employment;however, onlytwo of them,Herb Maffen and William Byrd,had beendischarged by the Respondent previously.Both were re-fused employment after the McDaniel incident;Maffen onJuly 28,1972, and Byrd on August7, 1972.Rizzo explained the employment of Kotula as follows:Job Superintendent Russ Smalstig"advised that he neededsome people for his job."Rizzo authorized the hiring ofsome employees.Smalstig called the union hall for the em-ployees.The employees arrived at the job among whom wasKotula.Kotula was put to work.Smalstig was a new jobsuperintendent and Rizzo had "neglected"to familiarizehim with the rule barring hires of previously dischargedemployees.Rizzo was not contacted by Smalstig becauseRizzo was out of the city attending a funeral.When hereturned,Smalstig advised Rizzo that he had hired Kotula.Rizzo replied," ...you made a mistake,you should nothave hired this man."Kotula was continued in employ-ment.19The Respondent claims that McDaniel was refused em-ployment because of the no-hire rule above noted and be-cause of his poor work record.Facts to substantiate thelatter were derived by Rizzo from other employers and theRespondent's own supervisors.Information from other em-ployers was obtained in the preparation of a defense toMcDaniel's discharge on June 25,1971, and is given littleprobative weight in the light of the Respondent's ownknown work experience with McDaniel.McDaniel's workexperience with the Respondent indicated that McDanielhad some problems getting along with certain individualsbut significantly when McDaniel was put"withGeorgeNummer . . . they got along fine." George Nummer was atraveler as was McDaniel.Piccola testified that McDaniel"got along fairly well with most of the men."One employeementioned that he did not want to work with McDaniel"because of some charges."Charlton admitted that he"liked the way[McDaniel] was working and[he] hated tolose him as a [good] worker,"In fact his pleasure withMcDaniel was such that he warned him not to press hisovertime grievance lest he lose him as a worker.Thus it isconcluded that reliance on McDaniel's rejection of employ-ment drawn from his poor work record was an afterthoughtoffered in argumentation of the Respondent's defense here-in.As for the no-hire rule,itapparently came into being(that is if it ever did)some time after McDaniel was refusedemployment.This seems apparent because of the disparitybetween Smalstig and Rizzo as to the effective dates andbecause the examples of its use all occurred after McDanielwas discharged. This conclusion is also obvious from thefact that Kotula, a prior dischargee for the same reason, wasreemployed.The Respondent's claimed oversight of the no-19Russ Smalstig was not called for testimony According to Rizzo, Smal-stig is presently in West Wood, Wyoming, working for Allied Chemicalshire rule in this regard does not have a convincing ring. HadRizzo really been interested in the enforcement of the no-hire rule he surely would have countermanded Kotula'shiring when he learned of it.Another incongruous happen-ing which manifests the doubtful character of the testimonyof Rizzo and Smalstig on this subject is the fact that Smal-stig contacted Rizzo at all when McDaniel appeared foremployment.Itdoes not seem reasonable that Smalstig,who had previously fired McDaniel,would have needed toconsult Rizzo, when,if the no-hire rule was in effect, hecould have rejected McDaniel out of hand.It is also difficultto explain Smalstig's reluctance to tell McDaniel why hewas rejected for employment unless one infers that the realreason was being concealed.Moreover,the Respondentfailed to call Russ Smalstig who had hired Kotula and wasmost familiar with the incident or to come forward with anyreasonable explanation for his absence.Thus the inferenceobtains that had he been called his testimony would havebeen unfavorable to the Respondent. "Silence then becomesevidence of the most convincing character."Interstate Cir-cuit,Incorporatedv.U.S.,306U.S. 208, 226 (1939).See alsoInternational Union,United Automobile,Aerospace and Agri-cultural ImplementWorkers ofAmerica(UAW) v.N. L. R. B.,459 F.2d 1329(C.A.D.C.1972), andThreads-Incorporated,124 NLRB 968, 971.The SupremeCourtteaches us that the"real motive" or"true purpose" of the employer constitutes the test whendiscrimination under Section 8(a)(3) is charged.The "truepurpose"of the Respondent in rejecting McDaniel for em-ployment was in gratification of the Respondent's desire tobar from its employment an employee who was looked uponunfavorably by the Union,20 had been the butt of its priordiscrimination,had shown militancy in pressing an over-time grievance,and had pressed grievances against theUnion and the Respondent by filing charges with the Board.Except for this conclusion there is no credible explanationfor the Respondent's conduct for McDaniel was a "goodemployee"and the cause of his initial discharge was not one(which the Respondent demonstrated when it rehired Kotu-la) of such a serious nature as to render McDaniel an unde-sirable employee for this reason.Furthermore,the crediblerecord indicates that the no-hire rule was tailored to fit theMcDaniel situation.Accordingly,it is found that,by discri-minatorily rejectingMcDaniel for employment,the Re-20 Such conclusion follows from the Respondent's acquiescence in theUnion's discriminatory assignment of overtime to McDaniel because he wasa travelerMoreover, Steward Monberg in the presence of Respondent'srepresentatives said that "he wasn't going to have [McDaniel] working on thesame job with him " In this respect it is further significant that when Mc-Daniel arrived for work on June 27, 1972, while the union steward acceptedthe referral slip and dues receipt from Local 58 member St Onge, he refusedthe same from McDaniel, left his presence, and thereafter returned withSuperintendent Roy Smalstig at which time McDaniel was rejected for em-ployment. These events are not cloaked in the innocence suggested by theRespondent On the other hand, it appears that McDaniel was flagged by theunion steward since Smalstig who had discharged McDaniel and supposedlyknew of the no-hire rule had passed him to the steward Had Smalstig beenimposing the no-hire rule, or had there been such a rule, there would havebeen no need for Smalstig to have referred McDaniel to the steward. Thus,there is a strong inference that at the time McDaniel was rejected for employ-ment the Respondent was still engaging in hanky-panky with the Union 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent violated Section 8(a)(1), (3), and (4) of the Act. SeePhelps Dodge Corp. v. N. L. R. B.,313 U.S. 177 (1941).21The instant case is not unlike that ofGates Air Condition-ing,Inc.,199 NLRB No. 143, wherein the Board said,"Whatever the reasons Respondent may have had for origi-nally discharging Squicciarini,it is clear that those reasonswere no longer material when Respondent refused to rein-state Squicciarini on August 24 and that the real reason washis concerted [union] activity." It is concluded that the realreason for the Respondent's refusal to reemploy McDanielwas wholly unrelated to the cause of his initial discharge;itwas wholly grounded on unlawful discrimination.CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof the Act.2.TheRespondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act and it will effec-tuate the purpose of the Act for jurisdiction to be exercisedherein.3.By unlawfully refusing employment to Robert D. Mc-Daniel on June27, 1972,the Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(3) and (1)of the Act.4.By interfering with,restraining,and coercing its em-ployees in the exercise of their rights guaranteed them bySection 7 of the Act,the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.Theaforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Ithaving been found that the Respondent unlawfullyrefused to employ Robert D. McDaniel on June 27, 1972,and thereby violated Section 8(a)(3) and (1) of the Act, it isrecommended that the Respondent remedy such unlawfulconduct in accordance with Board policy 22 by offeringRobert D. McDaniel immediate employment to the positionhe would have occupied on June 27, 1972, had he beenemployed on that date by the Respondent or a substantiallyequivalent position,without prejudice to his seniority orother rights and privileges and by making him whole for anyloss of earnings he may have suffered as a result of thediscrimination against him by the payment to him of a sum21 "Section 8(a)(3) imposesa duty uponmanagement not to discourage orencourage union membership by its hiring procedures And by 'membership',we mean effective, not docile,membership If the company were permittedto encourage union eunuchs,the basic purpose of the wholeAct would beemasculatedEffectiveand representative union organizationcan be deter-red by the company's complacency toward theunion's treatment of its dis-senting members as well asby overtaction directed at the union itself "N L R B v. Aclang, Inc,466 F 2d 558, 562 (C.A 5 September12, 1972)22 SeeThe RushtonCompany,158 NLRD 1730, fn 2. In thatMcDaniel didreceive reimbursement of overtime in the settlementof Case 7-CA-8836,reimbursement of lost overtime is not recommended herein.of money equal to the amount he would have earned fromJune 27, 1972, to the date of an offer of employment, lessnet earnings during said period, to be coputed on a quarter-ly basis in the manner established by the Board in F.W.Woolworth Company,90 NLRB 289, and shall include inter-est at the rate of 6 percent per annum to be computed in themanner set forth inIsis Plumbing & Heating Co.,138 NLRB716.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 23The Respondent, Motor City Electric Company, its offi-cers, agents successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully discriminating against employees in theassignment of overtime because they are travelers or notmembers of Local 58 or any other labor organization inviolation of Section 8(a)(1) and (3) of the Act.(b)Unlawfully threatening to discharge employees whopress overtime grievances.(c)Unlawfully refusing to hire or employ individuals be-cause they are travelers or not members of Local 58 or anyother Labor organization, because they press grievancesagainst the employer or the Union or because they filecharges with the National Labor Relations Board.2.Take the following affirmative action which will effec-tuate the policies of the Act:(a)Offer Robert D. McDaniel immediate employment tothe same position at which he would have been employedhad he been employed on June 27, 1972, or, if that positionno longer exists, to a substantially equivalent position, with-out prejudice to his seniority and other rights and privileges,and make him whole for any loss of pay he may havesuffered by reason of the Respondent's discriminationagainst him in accordance with the recommendations setforth in "The Recommended Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c) Post at its Detroit Michigan, places of business, cop-ies of the attached notice marked "Appendix.', 24 Copies ofsaid notice, on forms provided by the Regional Director forRegion7, after being duly signed by the Respondent's au-thorized representative, shall be posted by the Respondent23 In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the fmdmgs,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes24 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board " MOTORCITY ELECTRIC COMPANYimmediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by the Respon-dent to insure that said notices are not altered, defaced, orcovered by any othermaterial.(d)Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges violations of the Act other thanthose found in this Decision.2525 In that the GeneralCounsel has advised that the copies of the affidavitssought by theGeneralCounselin his motionfor OrderRequiring Return ofCopies of Statements have been returned by Respondent,the matter is con-sidered moot and the GeneralCounsel'smotion is deniedAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfullydiscriminate against our em-ployees in the assignment of overtime because they aretravelers or not members of Local 58 or any other labororganization in violation of Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended.WE WILL NOT unlawfully threaten to discharge em-ployees who press overtime grievances.WE WILL NOT refuse to hire individuals because they467are travelers or not membersof Local 58or any otherlabor organization.WE WILL NOTrefuse to hire individuals because theyhave pressed grievances against us or have filed chargesagainst us with the NationalLaborRelations Board.WE WILL offertraveler Robert D.McDaniel immedi-ate employmentto the jobhe would have held had hebeen hired on June27, 1972,or, if that position nolonger exists,to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges,and make him whole for any loss of earningsto which he may be entitledby reasonof our failure toemploy him on that date.DatedByMOTOR CITY ELECTRICCOMPANY(Employer)(Representative)(Title)We will notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 500Book Building, 1249 Washington Boulevard, Detroit, Mich-igan48226, Telephone 313-226-3200.